DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Claims 1 and 12 have been amended to correct a minor typographical error. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.  (Amended) An arithmetic processor comprising:  a processor configured to execute calculation; and a memory access controller configured to control access of a memory based on a memory access request output by the processor, wherein the memory access controller includes: a memory access receiving circuit configured to output, at a time interval according to an operation mode, a first shift signal, any of a plurality of resource numbers, and the memory access request received from the processor, a shift register configured to shift the resource number and the memory access request from a first stage included in a plurality of stages to a second stage as a subsequent stage of the first stage at a timing according to the operation mode, the first stage is received based on the first shift signal the resource number and the memory access request, and a plurality of memory access transmitting circuits configured to receive the resource number and the memory access request held by the plurality of stage, wherein each of the plurality of memory access transmitting circuits provided corresponding to the plurality of resource number, and the plurality of memory access transmitting circuits output, to the memory, an access command corresponding to the memory access request when the received resource number matches a resource number of a memory access transmitting circuits included in the plurality of memory access transmitting circuits.
12. (Amended) [[the]] The arithmetic apparatus according to claim 11, wherein the memory access controller includes: a plurality of memory access transmitters configured to output, to the memory, the access command, wherein each of the plurality of access transmitter provided corresponding to the plurality of resource number, and the plurality of access transmitters outputs, to the memory, the access command when the received resource number matches a resource number of a memory access transmitters included in the plurality of access transmitters.

Reasons for Allowance
Claims 1-12 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art of Takada (US 2017/0116153), Penney (US 2019/0244655), and Kim (US 2017/0153995), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. 
Takada discloses a multiprocessor device including a control unit that extracts a parameter from a command and provides the parameter to a plurality of processors and a multiplexer. The control unit controls a number of processes to consecutively execute using the same command while having addressing for a register memory changed by the processors. When the given number of processes ends the control unit switches the command to a next command and the processing is repeated.
Penney discloses a serial shift register that shifts in the serial data and to output the serial data in a parallel format as parallel data. 
Kim discloses data transfer device including a shifter block that generates first and second input signals and first and second output signals. An input/output control block selects either the first input signal and the first output signal in correspondence to a mode signal and outputs an input control signal and an output control signal for controlling a data input/output operation or selects the second input signal and the second output signal and outputs the input control signal and the output control signal. 
However, the prior art, alone or in combination, does not disclose independent claim 1:
“An arithmetic processor comprising:  a processor configured to executes calculation; and a memory access controller configured to control access of a memory based on a memory access request output by the processor, wherein the memory access controller includes: a memory access receiving circuit configured to output, at a time interval according to an operation mode, a first shift signal, any of a plurality of resource numbers, and the memory access request received from the processor, a shift register configured to shift the resource number and the memory access request from a first stage included in a plurality of stages to a second stage as a subsequent stage of the first stage at a timing according to the operation mode, the first stage is received based on the first shift signal the resource number and the memory access request, and a plurality of memory access transmitting circuits configured to receive the resource number and the memory access request held by the plurality of stage, wherein each of the plurality of memory access transmitting circuits provided corresponding to the plurality of resource number, and the plurality of memory access transmitting circuits output, to the memory, an access command corresponding to the memory access request when the received resource number matches a resource number of a memory access transmitting circuits included in the plurality of memory access transmitting circuits.”
The prior art, alone or in combination, does not disclose independent claim 10:
“An arithmetic processor comprising: a cache configured to output a memory access request; and a memory access controller configured to control access of a memory based on the memory access request output by the processor, wherein the memory access controller includes: a memory access receiving circuit configured to output, at a time interval according to an operation mode, a first shift signal, any of a plurality of resource numbers, and the memory access request received from the processor, a shift register configured to shift the resource number and the memory access request from a first stage included in a plurality of stages to a second stage as a subsequent stage of the first stage at a timing according to the operation mode, the first stage is received based on the first shift signal the resource number and the memory access request, and a plurality of memory access transmitting circuits configured to receive the resource number and the memory access request held by the plurality of stage, wherein each of the plurality of memory access transmitting circuits provided corresponding to the plurality of resource number, and the plurality of memory access transmitting circuits output, to the memory, an access command corresponding to the memory access request when the received resource number matches a resource number of a memory access transmitting circuits included in the plurality of memory access transmitting circuits.”
The prior art, alone or in combination, does not disclose independent claim 11:
“An arithmetic apparatus comprising: a cache configured to output a memory access request; and a memory access controller configured to control access of a memory based on the memory access request output by the cache, wherein the memory access controller is further configured to: output, at a time interval according to an operation mode, a first shift signal, any of a plurality of resource numbers, and the memory access request received from the processor, shift the resource number and the memory access request from a first stage included in a plurality of stages to a second stage as a subsequent stage of the first stage at a timing according to the operation mode, the first stage is received based on the first shift signal the resource number and the memory access request receive the resource number and the memory access request held by the plurality of stage; output, to the memory, an access command corresponding to the memory access request when the received resource number is satisfied a condition.”
Claims 2-9 and 12 depend from allowed base claims and are therefore, similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirao (US 2019/0004855) discloses a register unit for holding data.
Yokokura (US 2017/0115687) discloses a transmission apparatus including a shift register that generates a plurality of timing pulses indicating different timings from a frame pulse synchronized with a frame signal. A plurality of signal processors sequentially process the frame signal based on timings indicated by one or more timing pulses among the plurality of timing pulses.
Kajigaya et al. (US 2011/0164460) disclose a semiconductor device including a delay buffer and a pipeline control circuit. The pipeline control circuit controls the delay buffer to hold read data from outputting to a read/write bus for each of banks based on a read command to each bank while the pipeline control circuit controlling the delay buffer to output write data to the read/write bus, when a next command to each bank is a write command for the write data.
Tobita (US 2010/0166136) discloses a shift register circuit.
Lee (US 2010/0157717) discloses a semiconductor integrated circuit including a command decoder that provides a write or read command using a rising or falling clock in response to an external command that defines write and read modes, a shift register unit that shifts an external address and the write command by a write latency in response to the write command, and a column address latch unit that latches the external address as a column address in the read mode, and latches a write address, provided from the shift register unit, as the column address in the write mode.
Keryvel (US 5,175,832) shift register stages.
Keryvel (US 5,170,483) shift register stages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137